Exhibit 10.10

 

ACCURIDE EXECUTIVE RETIREMENT ALLOWANCE POLICY

 

December 2008

 

Accuride has supplemented the retirement benefits available to executives for a
number of years through the Accuride Corporation Supplemental Savings Plan (the
“SSP”).  While the SSP is being continued to allow executives to defer the
receipt of some of their income, the Company contribution portion of the SSP is
being eliminated.  In order to replace the benefits lost due to the elimination
of the Company contribution features in the SSP, Accuride has adopted this
Executive Retirement Allowance Policy, the terms of which follow:

 

1.                                       Eligibility.  The Retirement Allowance
will be payable to any executive level employee (salary level 20 and above) who
has been designated for participation in the program described in this Policy. 
A “Designated Executive” need not complete any particular period of service in
order to participate.

 

2.                                       Amount of Allowance.  The Retirement
Allowance for any calendar year will be equal to the sum of the following
amounts:

 

A.                                   2.5% of the Designated Executive’s “Base
Salary” for the calendar year in excess of the limitation on compensation that
may be considered for purposes of the Accuride Employee Savings Plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986 (the “Code”) for the
same year.  (The Section 401(a)(17) limit for 2008 is $230,000).  For purposes
of this Policy, “Base Salary” means the total regular salary paid by the Company
during the applicable calendar year, determined prior to any deferrals made by
the Designated Executive under the Accuride Employee Savings Plan, the Accuride
Corporation Supplemental Savings Plan, or a cafeteria plan within the meaning of
the Section 125 of the Code.  “Base Salary” excludes commissions, bonuses,
overtime, living or other allowances, contributions under any employee benefit
plan, or other extra, incentive, premium, contingent, supplemental or additional
compensation all as determined conclusively by the Company.

 

B.                                     The “Applicable Percentage” of the
Designated Executive’s “Eligible Base Salary” for the applicable calendar year
less the “Company Profit Sharing Contribution” (as such term is used in the
Savings Plan) allocated to the Designated Executive under the Savings Plan for
that year.  For this purpose, the “Applicable Percentage” is the percentage
contributed to the accounts of the participants in the Savings Plan as a Company
Profit Sharing Contribution (as that term is defined in the Savings Plan) for
that year, as adjusted to reflect all limitations and carryovers called for by
the Savings Plan.  A Designated Executive’s “Eligible Base Salary” is the Base
Salary earned by the Designated Executive for the portion of the year during
which the Designated Executive is eligible to receive a Company Profit Sharing
Contribution under the Savings Plan.  This portion of the Retirement Allowance
will only be paid for a year in which a Company Profit Sharing Contribution is
made to the Savings Plan.  A Designated Executive will receive this portion of
the Retirement Allowance only if the Designated Executive is also a participant
in the Savings Plan and is eligible, generally, to receive a Company Profit
Sharing Contribution under the Savings Plan.  The Board retains the right to
relax the eligibility requirements for the receipt of this portion of the
Retirement Allowance.

 

--------------------------------------------------------------------------------


 

C.                                     An amount equal to the total “Basic
Earnings Credits” and “Excess Earnings Credits” (as determined pursuant to
Sections 3.1(b) and 3.1(c) of the Accuride Cash Balance Plan) that the
Designated Executive would be entitled to receive under the Cash Balance Pension
Plan for the calendar year if that Plan were not subject to the compensation and
benefit limitations set forth in Section 401(a)(17) and 415 of the Code, less
the Basic Earnings Credits and Excess Earnings Credits actually received by the
Designated Executive under the Cash Balance Plan for that year.

 

D.                                    An amount equal to 35% of the sum of A, B
and C above, which amount is intended to assist the Designated Executive in the
payment of taxes on the Retirement Allowance.

 

3.                                       Time of Payments.  The Retirement
Allowance will be paid, in one lump sum, by March 15 of the calendar year
following the calendar year in which the allowance was earned.

 

4.                                       Section 409A Compliance.

 

(a)                                  Payment Delay.  If the Company fails to
make a payment due under the Agreement, either intentionally or unintentionally,
within the time period specified in the Agreement, but the payment is made
within the same calendar year, such payment will be treated as made within the
time period specified in the Agreement.  In addition, if a payment is not made
due to a dispute with respect to such payment, the payment may be delayed in
accordance with regulations issued by the Department of the Treasury pursuant to
Section 409A of the Code.

 

(b)                                 Ban on Acceleration or Deferral.  Under no
circumstances may the time or schedule of any payment made or benefit provided
pursuant to this Agreement be accelerated or subject to a further deferral
except as otherwise permitted or required pursuant to regulations and other
guidance issued pursuant to Section 409A of the Code.

 

(c)                                  No Elections.  Employee does not have any
right to make any election regarding the time or form of any payment due under
this Agreement.

 

(d)                                 Compliant Operation and Interpretation. 
This Agreement shall be operated in compliance with Section 409A and each
provision of this Agreement shall be interpreted, to the extent possible, to
comply with Section 409A.

 

2

--------------------------------------------------------------------------------